10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cv-00193-KS-MTP Document 99 Filed 12/01/20 Page1of3

Ronnie-Louis-Marvel: Kahapea
RLK-05271980-HI

 

 

 

 

 

 

 

A Natural Man SOUTHERN DISTRICT OF MISSISSIPPI
Sui Juris FILED
P.O. Box 875
Volcano, Hawaii 96785 om
Phone: 808-936-9137 VEL 0 1 2020
Email: bloodwolf80@gmail.com ARTHUR JOHNSTON

BY ee DEPUTY

 

U.S. DISTRICT COURT

SOUTHERN DISTRICT OF MISSISSIPPI

PENNYMAC LOAN SERVICES, LLC Case No.: 2:19-cv-193-KS-MTP
Plaintiff,
vs. JUDICIAL NOTICE OF CONDITIONAL
ACCEPTANCE TO THE APPEARANCE TO THE
RONNIE LOUIS MARVEL KAHAPEA, DEPOSITION PRECEEDINGS
Defendant
EXHIBIT 1

 

 

 

JUDICIAL NOTICE OF CONDITIONAL ACCEPTANCE TO THE APPEARANCE TO THE
DEPOSITION PRECEEDINGS

Dated this 25th of November, 2020.

INTRODUCTION

Notice to the Court is now being given that although there is still no evidence of
proven Jurisdiction in the court record for this case, see 18 U.S.C. $175.20 and no Personam
Jurisdiction has been established and recorded into the court for this matter to proceed being that
this is a Tax issue that needs to be adjudged in a Tax Court, with a dispute to the rightful Payor
and Payee to the Bond for this case, without a Judge/Magistrate evidencing to not having any

JUDICIAL NOTICE OF CONDITIONAL ACCEPTANCE TO THE APPEARANCE TO THE DEPOSITION
PRECEEDINGS - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00193-KS-MTP Document 99 Filed 12/01/20 Page 2 of 3

financial interest in the process, an authority to the validity of the use of the name RONNIE
LOUIS MARVEL KAHAPEA has not been established, nor the authority to use the name
RONNIE LOUIS MARVEL KAHAPEA as a means to identify a Living Man; Ronnie-Louis-
Marvel: Kahapea, the sole directing principal of the Defendant RONNIE LOUIS MARVEL
KAHAPEA, agrees to make an appearance to the November 30, 2020 invitation to depose
substantial information regarding this court proceedings pursuant to Rule 30(b)(3)(A) of the
Federal Rules of Civil Procedure, if the parties moving this case, by Sworn Affidavit, signed and
Notarized, under the penalty of perjury, holding themselves jointly and severally, corporately

and personally liable, answers the five provisions I have prepared below, point by point;

e Provide the proof that supports PENNYMAC LOAN SERVICES, LLC
incurred a loss, physical injury or physical harm by providing the full,
whole and complete accounting of Account No.: 1437829748; and

e Provide the list of witnesses that can either confirm or contest upon first
hand knowledge the acts or actions within the dispute where there are
claims of fraud, scams etc.; and

e Provide an acknowledgement to contract with Ronnie-Louis-Marvel:
Kahapea, agreeing to the terms listed in the Fee Schedule from the
November 3“ 2020 CONSTRUCTIVE NOTICE OF CONDITIONAL
ACCEPTANCE (EXHIBIT 1) private contractual agreement for my time

used in this deposition invitation; and

JUDICIAL NOTICE OF CONDITIONAL ACCEPTANCE TO THE APPEARANCE TO THE DEPOSITION
PRECEEDINGS - 2

 
 

 

Case 2:19-cv-00193-KS-MTP Document 99 Filed 12/01/20 Page 3 of 3

e Provide an acknowledgement to make the initial $10,000.00 according to
the Pre-determined rate of $10,000.00 /hearing as stipulated BEFORE the
required three(3) days until November 30; and

e Provide an agreement to dissolve any existing or current court fees,
attorney fees etc. that may be assumed to being due and owed by the

defendant.

The execution of any action without first providing proof and the required rebuttal
of the affidavit herein, constitutes injury and harm and does make the parties jointly and
severally, commercially and personally liable on a claim that may be liquidated against
your public hazard bond, wages, earnings, rents, accounts, properties, assets and income

from every source.

Further, the record of the court will reflect a disregard in procedure with the
Attorneys acting as agents for the Plaintiff, by not providing as evidence, the authority to litigate
in a foreign status as BAR Attorneys. It has been stated on the record that they all are licensed,

but have not provided any proof on the record to that matter.

xX DATE: November 25, 2020

 

 

PRECEEDINGS - 3

 
